Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 1 of 7 Page ID #:4872
Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 2 of 7 Page ID #:4873
Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 3 of 7 Page ID #:4874
Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 4 of 7 Page ID #:4875
Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 5 of 7 Page ID #:4876




                                        4
     Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 6 of 7 Page ID #:4877




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On November 16, 2018, I caused to be served the document entitled CONSENT OF
       DEFENDANTS GOLDEN GALAXY LP AND MEGA HOME, LLC on all the
6      parties to this action addressed as stated on the attached service list:
7      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
8      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
9      the same day in the ordinary course of business.
10           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ☐     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25     Date: November 16, 2018                    /s/ Donald W. Searles
                                                  Donald W. Searles
26
27
28

                                                  5
     Case 2:17-cv-06929-PA-JEM Document 180 Filed 11/16/18 Page 7 of 7 Page ID #:4878




1                                SEC v. Edward Chen, et al.
                 United States District Court—Central District of California
2                             Case No. 2:17-cv-06929-PA-JEM
3                                     SERVICE LIST
4
                 Nicolas Morgan (served by CM/ECF)
5
                 Thomas Zaccaro (served by CM/ECF)
6                PAUL HASTINGS, LLP
                 515 South Flower Street, 25th Floor
7
                 Los Angeles, CA 90071
8                Email: nicolasmorgan@paulhastings.com
                 Email: thomaszaccaro@paulhastings.com
9
                 Attorneys for Defendant Jean Chen
10
11
                 Edward Gartenberg, Esq. (served by CM/ECF)
12               GARTENBERG GELFAND HAYTON, LLP
13               15260 Ventura Boulevard, Suite 1920
                 Sherman Oaks, CA 91403
14               Email: egartenberg@gghslaw.com
15               Attorneys for Defendant Edward Chen

16
17               Robert P. Mosier (served by CM/ECF)
                 MOSIER & COMPANY, INC.
18               3151 Airway Avenue, Suite A-1
19               Costa Mesa, CA 92626
                 Email: rmosier@mosierco.com
20               Court-Appointed Receiver on behalf of the Entity Defendants
21
22
23
24
25
26
27
28

                                              6
